DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/566,947 filled on 09/11/2019.
Claims 1-15 are presented for examination.

Claim Objections
Claims 1- 2, 4-5, 10-12, and 14 are objected to because of the following informalities:
a)	Regarding Claims 1-2, 4-5, 11, 12 and 14, the punctuation mark, minus sign “-” before each of the claim feature should apparently be deleted.  Appropriate correction is required.
b)	Regarding claim 1, the phrase “the vehicle” on lines 4-5, and 9-10 should apparently be “the host vehicle” for consistency of wording of the phrase in the claim. Claims 2, 4-5, 10-12, and 14 are also objected for the same reason as discussed above with respect claim 1. Appropriate correction is required.
c)	Regarding claim 1, the phrase “the road departure value” on lines 8 and 11 should apparently be “the collective road departure value” for consistency of wording of the phrase in the claim. Claims 5 and 12 are also objected for the same reason as discussed above with respect claim 1. Appropriate correction is required.
d)	Regarding Claim 3, the phrase “the specific drive” should apparently be “[[the]] a specific driver”. Appropriate correction is required.
e)	Regarding claim 12, the phrase “the wheels” on line 9 should apparently be “the steerable wheels” for consistency of wording of the phrase in the claim. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawing 2 should be provided with descriptive text labels, such as, in Fig. 2, the reference number “210” to be labeled as “vehicle control unit 210”,  the reference number 204 to be labeled with “sensors 204”, the reference number 203 to be labeled with “wheel torque control system”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 5 and 12 cite the phrase "road departure threshold value". The specification, filed on 09/11/2019, includes no description of road departure threshold value. It simply cites a road departure threshold value without defining a limit and any particulars.  Therefore, claims 1, 5, and 12 do not satisfy the written description requirement.
Claim 6 cites the phrase "a respective threshold value". The specification, filed on 09/11/2019, includes no description of the respective threshold value. It simply cites a respective threshold value without defining a limit and any particulars.  Therefore, claim 6 does not satisfy the written description requirement.
Claims 2-11 and 13-15 are also rejected by the virtue of dependency on rejected base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4-5, 10-11 cites the phrase “host vehicle” and “the vehicle”, wherein the phrase “the vehicle” renders the claim indefinite because it is not clear whether the applicant refers the vehicle same as the host vehicle. In that case the phrase “the vehicle” should apparently be “the host vehicle” in order to overcome the rejection under 35 USC 112(b).  
Claim 2 further recites the phrase “if” on line 4, which renders the claim indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if the road departure was not unintentional. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claims 11 and 14 cites the phrase “host vehicle” and “the vehicle”, wherein the phrase “the vehicle” renders the claim indefinite because it is not clear whether the applicant refers the vehicle same as the host vehicle. In that case the phrase “the vehicle” should apparently be “the host vehicle” in order to overcome the rejection under 35 USC 112(b).  
Claims 1 and 12 cite “the speed”, “the steering torque”, “the steering control system”, “the steerable wheel”, which lacks a sufficient antecedent basis and renders the claim indefinite because there is no previous citation of speed, steering torque, steering control system and steerable wheel in the claim.
Claim 9 cites the phrase “time derivative of acceleration” in a parenthesis. The phrase is not an abbreviated term of the phrase “longitudinal jerk” and it is not clear whether the phrase “time derivative of acceleration” as cited in parenthesis is a part of the claim.  
Claim 10 recites “the set of driving condition parameters”, which lacks a sufficient antecedent basis because there is no previous citation of set of driving condition parameters, and it is also not clear whether the applicant refers the phrase to “a set of drive parameter values” as cited in claim 1.
Claim 12 cites the phrase “the steering torque” on line 6 and “the steerable wheels” on line 7, which lacks a sufficient antecedent basis because there is no previous citation of steering torque and steerable wheels in the claim.
Claim 12 cites the phrase “the road departure threshold value” which lacks a sufficient antecedent basis because there is no previous citation of road departure threshold value in the claim.
Claims 2-11 and 13-15 are also rejected by the virtue of dependency on rejected base claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2018/0105171, this reference is used from IDS, filed on 09/11/2019) (hereinafter Tsuji) in view of Takamatsu et al. (US 2016/0090084, this reference is used from IDS, filed on 09/11/2019) (hereinafter Takamatsu).

Claim 1. Tsuji et al. (US 2018/0105171) teaches a method for assisting a driver of a host vehicle in the event of a road departure (See Para. [0009]-[0010], “provide a travel control device and a travel control method, which are capable of suitably combining an acceleration/deceleration control (or a cruise control) and a departure suppression control”), the method comprising:
- collecting a set of drive parameter values, wherein each drive parameter is indicative of a present driving condition parameter for the vehicle (See Para. [0034]-[0038], discloses “detects information , such as "vehicle  peripheral information Ic, vehicle body behavior information Ib, vehicle velocity V, lateral acceleration Glat [m/s/s] of the vehicle 10, driving operation information Io", etc”),
- calculating a collective road departure value based on the set of drive parameter values (See Para. [0068], “the determination of whether or not the possibility of departure has reached the first stage is carried out, for example, by determining whether or not the distance D [m] from a reference position Pref of the vehicle 10 to a nearest lane marking 302a is less than or equal to a first distance threshold value”, same as claimed); and
adapting at least one of the speed of the vehicle or the steering torque applied by the steering control system to the steerable wheels of the vehicle, until the road departure value is below the road departure threshold value (See Para. [0014], “the automatic braking is executed during the departure suppression process or the avoidance process,”, and/or see Fig. 3, Step 16, Para. [0075], “the travel ECU 38 actuates the automatic brake.  More specifically, the travel ECU 38 supplies a command with respect to the brake ECU 132 to operate the automatic brake by way of the brake mechanism 130”, and see Para. [0101], “automatic braking continues at point P13 while the vehicle 10 returns to the travel lane 300”, hence adapting at least one of the speed of the vehicle, until the road departure value is below the road departure threshold value. Examiner Note: based on the claim language, the claimed feature “steering torque applied by the steering control system to the steerable wheels” is an optional feature and is not required to cite a prior art ).
Examiner notes that Tsuji teaches in Fig. 3, Step 15, discloses “the departure reached the 2nd stage” and Para. [0074], “The determination of whether or not the possibility of departure has reached the second stage is carried out, for example, by determining whether or not the distance D from the reference position Pref of the vehicle 10 to a nearest lane marking is less than or equal to a second distance threshold value THd2” and in Para. [0014], discloses “the automatic braking is executed during the departure suppression process, and in Para. [0014], discloses “the automatic braking is executed during the departure suppression process. Nevertheless, he does not explicitly spell out, adapting speed of the vehicle when the road departure value exceeds a road departure threshold value.
However, in the same field of endeavor, Takamatsu et al. (US 2016/0090084) teaches, when the road departure value exceeds a road departure threshold value, adapting at least one of the speed of the vehicle (See Para. [0051], “the host vehicle 10 is approaching the road boundary 28 such that the host vehicle 10 has surpassed a distance threshold” and Para. [0033], discloses “controller 14 may alter speed of the vehicle 10 based on the preferred threshold distance 44 from the road boundary 28 for each vehicle 10 driver in each specific circumstance”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to incorporate the claimed invention in order to more efficiently assist driver in avoiding the road boundary.

Claim 4. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, comprising:
- detecting a driver initiated driving action (See Takamatsu, Para. [0058], the controller 14 can determine the sequence of the driver's steering force against the assist force”); and
-adapting at least one of the speed of the vehicle or the steering torque also based on the driver initiated driving action (See Takamatsu, Para. [0033], discloses “controller 14 may alter speed of the vehicle 10 based on the preferred threshold distance 44 from the road boundary 28 for each vehicle 10 driver in each specific circumstance”, and/or Para. [0058], “adjust the assist force parameter in the storage device 32 using this information.  The new assist force, along with the parameters used to calculate the assist force can be stored in the storage device 32 for further use on the road at other times”).
The examiner notes that Takamatsu teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to incorporate the claimed invention in order to more efficiently assist driver in avoiding the road boundary.

Claim 5. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, wherein
- adapting at least one of the speed of the vehicle or the steering torque is performed for an additional margin time duration after the road departure value is determined to be below the road departure threshold value (See Takamatsu, Fig. 8 and 9, discloses the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature in order to more efficiently assist driver in avoiding the road boundary).

Claim 6. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, wherein the drive parameter values are counters indicative of whether or not a measured driving condition parameter values exceeds a respective threshold value (See Takamatsu, Fig. 5 and Para, [0034], discloses the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature in order to more efficiently assist driver in avoiding the road boundary).

Claim 7. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 6, wherein the collective road departure value is a weighted sum of the counters (See Takamatsu, Para, [0050], discloses the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature in order to more efficiently assist driver in avoiding the road boundary).

Claim 8. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 7, wherein the weights are selected based on an accuracy of the respective measured driving condition parameter (See Takamatsu, Para. [0050], “the controller 14 selects the appropriate parameter.  The features of the road 26 can be weighted, such that one feature is weighted more than another feature. Moreover, the controller 14 can determine a correspondence between the features on the road 26 the stored feature using at least one static obstacle position along the road 26”). The examiner notes that Takamatsu teaches the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature in order to more efficiently assist driver in avoiding the road boundary).

Claim 9. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, wherein the driving condition parameters are at least one of: time derivative of rack force in steering system, vertical jerk, angular jerk, suspension travel energy differences, time derivative of wheel speed, longitudinal jerk (time derivative of acceleration), and visual detection of vehicle location with respect to road surface (See Takamatsu, at least Para. [0023], [0025], teaches the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature for estimating a future position of the host vehicle).

Claim 10. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, wherein the set of driving condition parameters comprises an indication of a detected presence of a secondary vehicle on collision course with the host vehicle, wherein adapting at least one of the speed of the vehicle or the steering torque is performed to avoid a collision with the secondary vehicle (See Tsuji, para. [0056], “there is a preceding vehicle in the travel lane 300 of the host vehicle 10, the vehicle 10 is made to travel in such a manner as to maintain an interval between the host vehicle 10 and the preceding vehicle. In this instance, the interval can be defined by a contact tolerance time (TTC: time to collision) [sec] or a distance [m]”, and Takamatsu, at least Para. [0023], [0031], teaches “the sensor system 16 is preferably configured to be capable of detecting a boundary 28 of a lane or a road 26 or other stationary or moving objects”. The examiner notes that the primary reference, Tsuji and the secondary reference, Takamatsu as cited above, teach the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature and obtain a predictable result as claimed).
Claim 11. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, comprising:
-calculating a safe path for the host vehicle based on the set of drive parameter values (See Takamatsu, Para. [0025], “determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects. Additionally, the sensor system 16 can include internal sensors capable of determining the steering wheel angle, the steering wheel angular speed and the vehicle speed along the road 26.  Based on this information, the controller 14 is capable of calculating the relative position, relative speed, angle of the vehicle 10 relative to the road boundary 28”, which constitutes the claimed feature), and
-adapting at least one of the speed of the vehicle or the steering torque based on the calculated safe path (See Takamatsu, Para. [0033], “alter the direction and/or speed of the vehicle 10 based on the preferred threshold distance 44 from the road boundary 28 for each vehicle 10 driver in each specific circumstance”).
The examiner notes that Takamatsu as cited above, teach the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature and obtain a predictable result as claimed).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2018/0105171, this reference is used from IDS, filed on 09/11/2019) (hereinafter Tsuji) in view of Takamatsu et al. (US 2016/0090084, this reference is used from IDS, filed on 09/11/2019) (hereinafter Takamatsu) and further in view of Kataoka et al. (US 2018/0201318) (hereinafter Karaoka).

Claim 2. The teaching of Tsuji as modified by the teaching of Takamatsu teaches the method according to claim 1, comprising:
- determining the road departure (See Tsuji, Para. [0074], “determining that a departure has occurred or that a departure is likely to occur”),
-adapting at least one of the speed of the vehicle or the steering torque (see Tsuji, Fig. 3, Para. [0076], “the travel ECU 38 supplies a command with respect to the brake ECU 132 to operate the automatic brake”. Additionally see Takamatsu, Para. [0033], discloses “controller 14 may alter speed of the vehicle 10 based on the preferred threshold distance 44 from the road boundary 28 for each vehicle 10 driver in each specific circumstance”).
Tsuji teaches in Para. [0021], [0141], [0145], “intention to accelerate by the driver.” Nevertheless, he does not explicitly spell out determining that the road departure was intentional or unintentional and adapting at least one of the speed of the vehicle only when the road departure was unintentional.
However, Kataoka et al. (US 2018/0201318) teaches determining that the road departure was intentional or unintentional and adapting at least one of the speed of the vehicle only when the road departure was unintentional (See Para. [0008], “when the own vehicle excessively approaches the end of the traveling lane due to an intentional steering operation (steering wheel operation), the conventional apparatus starts the lane departure prevention control to generate the relatively large steering assist torque”, and/or see Para. [0023], “a lane departure prevention torque which is the steering assist torque to change a direction of the own vehicle to a direction opposite to a lane departure direction which is a direction of the own vehicle when deviating from the traveling lane so as to prevent the own vehicle from deviating from the traveling lane, when a specific traveling situation occurs in which the own vehicle is likely to deviate from the traveling lane to outside of the traveling lane”). The examiner notes that Kataoka teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji in view of the teaching of Takamatsu and with the teaching of Kataoka to incorporate the claim feature in order to more efficiently controls a steering assist torque in such a manner that a vehicle (own vehicle) does not deviate from a lane.

Claim 3. The teaching of Tsuji as modified by the teaching of Takamatsu and Kataoka teaches the method according to claim 2, wherein determining that the road departure was intentional or unintentional is based on prior driving style data indicative of the driving style for the specific driver, or based on historical travelling path data indicative of traveling paths for a plurality of vehicles at a specific location (See Takamatsu, at least Para. [0031], [0033], [0044]-[0047], discloses the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to incorporate the claimed invention in order to more efficiently assist driver in avoiding the road boundary).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2018/0105171, this reference is used from IDS, filed on 09/11/2019) (hereinafter Tsuji) in view of Takamatsu et al. (US 2016/0090084, this reference is used from IDS, filed on 09/11/2019) (hereinafter Takamatsu) and further in view of Nishira et al. (US 2007/0288133) (hereinafter Nishira).

Claim 12. Tsuji teaches drive assist system for a host vehicle for assisting a driver of the host vehicle in the event of a road departure (See Para. [0044], discloses (“provide a travel control device and a travel control method, which are capable of suitably combining an acceleration/deceleration control (or a cruise control) and a departure suppression control”), the drive assist system comprising:
-a set of sensors configured to detect driving condition parameters for the vehicle (See Para. [0015], “n operation detecting sensor may be provided, which is configured to detect presence or absence of a driving operation by a driver”);
-a steering control system configured to control the steering torque applied to the steerable wheels of the vehicle (See Para. [0032], discloses “an electric power steering system 36”);
- a vehicle control unit configured to:
- determine a set of drive parameter values based on detected driving condition parameters (See Para. [0034]-[0038], discloses “detects information , such as "vehicle  peripheral information Ic, vehicle body behavior information Ib, vehicle velocity V, lateral acceleration Glat [m/s/s] of the vehicle 10, driving operation information Io", etc”);
- calculate a collective road departure value based on the set of drive parameter values (See Para. [0068], “the determination of whether or not the possibility of departure has reached the first stage is carried out, for example, by determining whether or not the distance D [m] from a reference position Pref of the vehicle 10 to a nearest lane marking 302a is less than or equal to a first distance threshold value”, same as claimed); and
adapt the speed of the vehicle or the steering torque applied to the steerable wheels of the vehicle until the road departure value is below the road departure threshold value (See Para. [0014], “the automatic braking is executed during the departure suppression process or the avoidance process”, and/or Para. [0074], discloses “The determination of whether or not the possibility of departure has reached the second stage is carried out, for example, by determining whether or not the distance D from the reference position Pref of the vehicle 10 to a nearest lane marking is less than or equal to a second distance threshold value THd2. The second distance threshold value THd2 (hereinafter also referred to as a "threshold value THd2") is a threshold value for determining that a departure has occurred or that a departure is likely to occur”, and/or see Para. [0152], “the brake operation time period Tbrk is greater than the time threshold value THtbrk”).
Examiner notes that Tsuji teaches in Fig. 3, Step 15, discloses “the departure reached the 2nd stage” and Para. [0074], “The determination of whether or not the possibility of departure has reached the second stage is carried out, for example, by determining whether or not the distance D from the reference position Pref of the vehicle 10 to a nearest lane marking is less than or equal to a second distance threshold value THd2”,  and in Para. [0014], discloses “the automatic braking is executed during the departure suppression process or the avoidance process”. Nevertheless, he does not explicitly spell out, a steering control system configured to control the steering torque applied to the steerable wheels of the vehicle; 
-a wheel torque control system for controlling a propulsion or brake torque applied to at least one of the wheels of the vehicle; and 
control at least one of the steering control system and the wheel torque control system to adapt the speed of the vehicle.
However, in the same field of endeavor, Takamatsu et al. (US 2016/0090084) teaches, a steering control system configured to control the steering torque applied to the steerable wheels of the vehicle (See Para. [0037], “the amount of torque for assist force to apply to the steering system and/or a predetermined increase or decrease in the assist force”, and/or see Para. [0041], “hen the distance to the road boundary 28 is minimal, the angle of the car relative to the boundary 28 is high and the curvature of the road 26 is high, the controller 14 may determine that a large assist force (i.e., large torque) needs to be applied to the steering system”); 
control at least one of the steering control system and the wheel torque control system to adapt the speed of the vehicle (See Para. [0033], discloses “controller 14 may alter speed of the vehicle 10 based on the preferred threshold distance 44 from the road boundary 28 for each vehicle 10 driver in each specific circumstance”, and see Para. [0052], [0063], “The controller 14 then applies the assist force, using an electric power steering (EPS) motor to move the vehicle 10 wheels (and the steering wheel, if desired) to move the vehicle 10 away from the road boundary 28”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to incorporate the claimed invention in order to more efficiently assist driver in avoiding the road boundary.
Nevertheless, the teaching of Tsuji as modified by the teaching of Takamatsu does not teach, a wheel torque control system for controlling a propulsion or brake torque applied to at least one of the wheels of the vehicle.
However, Nishira teaches, a wheel torque control system for controlling a propulsion or brake torque applied to at least one of the wheels of the vehicle (See Para. [0041], [0101], [0121], [0125], discloses “the brake controller 24 controls a braking torque in order to control the braking force exerted by each brake 26, the control target value for each wheel is issued from the microprocessor 20 to the braking controller as a braking torque”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji in view of the teaching of Takamatsu and with the teaching of Nishira to incorporate the claimed feature in order to enabling a vehicle to avoid an obstacle existing on a road on which the vehicle is traveling.

Claim 13. The teaching of Tsuji as modified by the teaching of Takamatsu and Nishira teaches the drive assist system according to claim 12, wherein the set of sensor comprises at least one of an image capturing device, an inertial measurement unit, and suspension travel sensors (See Tsuji, Para. [0034], discloses “The vehicle peripheral sensor group 22 includes a plurality of vehicle exterior cameras 50”. Additionally, see Takamatsu, Para. [0023], discloses “the sensor system 16 may include cameras 16b”).

Claim 14. The teaching of Tsuji as modified by the teaching of Takamatsu and Nishira teaches the drive assist system according to claim 12, wherein the control unit is configured to:
-calculate a safe path for the host vehicle based on the set of drive parameter values (See Takamatsu, at least Para. [0025], [0031], “determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects. Additionally, the sensor system 16 can include internal sensors capable of determining the steering wheel angle, the steering wheel angular speed and the vehicle speed along the road 26.  Based on this information, the controller 14 is capable of calculating the relative position, relative speed, angle of the vehicle 10 relative to the road boundary 28”, which constitutes the claimed feature), and
- control at least one of the steering control system and the wheel torque control system to adapt at least one of the speed of the vehicle and the steering torque based on the calculated safe path (See Takamatsu, Para. [0016], [0033], [0037], [0041], [0052], discloses the general condition of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature and obtain a predictable result for in order to safely move the vehicle away from the road boundary).
The examiner notes that Takamatsu as cited above, teach the general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsuji with the teaching of Takamatsu to deploy the claim feature and obtain a predictable result as claimed).

Claim 15. The teaching of Tsuji as modified by the teaching of Takamatsu and Nishira teaches the vehicle comprising the drive assist system according to claim 12 (See Takamatsu, Para. [0026], [0034], Fig. 1, discloses “Driver assistance system 12”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664